     Case 3:20-cr-00093 Document 38 Filed 01/19/21 Page 1 of 5 PageID #: 192




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:20-00093

BRANDON QUANE HUDSON

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Suppress (ECF No. 26). The Court held

a hearing on the motion (ECF No. 30) and directed the parties to file supplemental briefing. The

motion is now ripe for review. For the following reasons, the motion is DENIED.

                                        I. BACKGROUND

       On August 20, 2019, the Magistrate Judge granted an application for a search warrant of

909 7th Street, which officers believed to be Defendant’s residence. In support of the application,

Adrian Rosario, an officer with Huntington Police Department, submitted an affidavit describing

a months-long investigation into a drug trafficking operation in Huntington, West Virginia. The

primary subject of the investigation was Christopher Gray (also known as “Skinny”), who was

believed to be the leader of the operation. During this investigation, officers also gathered

information regarding Defendant, who is believed to be Gray’s associate.

       According to the Affidavit, a concerned citizen contacted the police department to report

what they believed to be a drug sale at the intersection of 6th Street and 10th Avenue in Huntington,

West Virginia. The individual stated that they observed a black male on a bicycle with gold teeth

approach a black Chevrolet pick-up truck at the intersection and perform a hand to hand exchange.

A few days later, investigators conducted surveillance in the area. During this surveillance,

investigators saw an individual ride a bicycle up to a blue Chevrolet Cobalt. Huntington police
    Case 3:20-cr-00093 Document 38 Filed 01/19/21 Page 2 of 5 PageID #: 193




later stopped the Cobalt during a traffic stop and found 4.3 grams of methamphetamine. The

passengers in the vehicle told the officers that they had just met with a black male with gold teeth,

matching the concerned citizen’s description. Investigators later found that both descriptions

matched Defendant Brandon Hudson.

       The Affidavit further states that investigators returned to the area the next day to conduct

surveillance. They witnessed a gray Toyota Corolla park next to a blue Honda sedan for a short

period of time. Investigators later stopped the Toyota Corolla and confirmed that Gray was

operating the vehicle. Investigators found a box of plastic baggies, a digital scale, a torn off corner

of a plastic baggie, two cell phones, and over $900. Investigators also followed the blue sedan and

observed it parked in front of a residence at 909 7th Street. Next, the investigators saw Hudson

exit the vehicle and enter the residence using a key. After an unspecified period of time,

investigators saw Hudson leave the residence and walk toward the 700 block of 9th Avenue.

Investigators briefly lost sight of Hudson but witnessed an individual leaving the area.

Investigators approached the individual and found methamphetamine on his person. The individual

cooperated with investigators and told them that he bought the methamphetamine from Defendant.

       Based on these facts, the Magistrate Judge authorized the officers to search the 909 7th

Street residence. Defendant now seeks to suppress all evidence seized pursuant to that search.

                                          II. DISCUSSION

       Defendant argues that the warrant was not supported by probable cause because it did not

“establish a sufficient nexus between the alleged criminal conduct and the place to be searched.”

Def.’s Reply 5, ECF No. 35 (citing United States v. Anderson, 851 F.2d 727, 729 (4th Cir. 1988)).

Defendant cites cases in which the Fourth Circuit Court of Appeals held that this nexus cannot be

established simply by a defendant’s criminal conduct. Rather, the affidavit must contain some



                                                 -2-
    Case 3:20-cr-00093 Document 38 Filed 01/19/21 Page 3 of 5 PageID #: 194




information linking criminal conduct to the residence to be searched. In one such case, the Fourth

Circuit held that a search warrant for defendant’s residence was invalid where drug sales occurred

elsewhere and there was otherwise no basis for the conclusion that evidence would be stored at the

defendant’s residence. United States v. Lalor, 996 F.2d 1578, 1583 (4th Cir. 1993). Defendant

argues that the affidavit in this case contains “a far looser connection . . . than Lalor and his

residence” because the only evidence regarding 909 7th Street was the investigator’s single

observation of Hudson entering and exiting shortly before an alleged drug transaction.

        However, even if the Court assumes that there was no probable cause to search 909 7th

Street, the search warrant is valid under the good faith exception. See United States v. Leon, 468

U.S. 897, 925 (1984) (stating that a reviewing court may proceed to the good faith exception

without first deciding whether the warrant was supported by probable cause). Under the good faith

exception, even if a reviewing court determines that a search warrant is invalid, evidence obtained

from that warrant “will be suppressed only if the officers were dishonest or reckless in preparing

their affidavit or could not have harbored an objectively reasonable belief in the existence of

probable cause.” Lalor, 996 F.2d at 1583 (quoting Leon, 468 U.S. at 926) (internal quotations

omitted). The good faith exception applies unless “a reasonable well-trained officer . . . [should]

have known that the search was illegal despite the magistrate’s authorization.” Leon, 468 U.S. at

922 n.23.

        Defendant argues that the good faith exception should not apply because (1) “the magistrate

acted as a rubber stamp for the officers and so ‘wholly abandoned’ his detached and neutral

‘judicial role’” and (2) the “‘warrant [is] so fatally deficient . . . that the executing officers cannot

reasonably presume it to be valid.’” Def.’s Reply 6 (citing United States v. Bynum, 293 F.3d 192,

195 (4th Cir. 2002)).



                                                  -3-
    Case 3:20-cr-00093 Document 38 Filed 01/19/21 Page 4 of 5 PageID #: 195




       Reviewing the warrant in its entirety, the Court finds that the good faith exception applies

and that the officers held an objectively reasonable belief that there was probable cause to search

the residence at 909 7th Street. As noted above, the affidavit included credible allegations that

Defendant was associated with Christopher Gray’s drug trafficking organization, and that he had

conducted at least two drug sales before August 20, 2019. The warrant also stated that Defendant

used a key to enter the residence, indicating that he lived or had permission to be there.

Immediately after exiting the residence, investigators saw him walk to a nearby block.

Investigators later learned from a cooperating witness that Defendant walked to that block to sell

the individual methamphetamine. This evidence supports a reasonable inference that Defendant

stored controlled substances at the 909 7th Street address.

       As Defendant states, this evidence may also support other reasonable inferences. For

instance, it is also possible that Defendant obtained the controlled substances from Christopher

Gray earlier that day rather than when he entered the 909 7th Street residence. However, this

inference does not make the officers’ inferences or Magistrate Judge’s findings unreasonable. In

fact, the Fourth Circuit has held that “it is reasonable to suspect that a drug dealer stores drugs in

a home to which he owns a key.” United States v. Grossman, 400 F.3d 212, 218 (4th Cir. 2005)

(citing United States v. Williams, 974 F.2d 480, 481 (4th Cir.1992)). Thus, the Court DENIES

Defendant’s motion.

       The Court DIRECTS the Clerk to send a copy of this opinion to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.




                                                 -4-
Case 3:20-cr-00093 Document 38 Filed 01/19/21 Page 5 of 5 PageID #: 196




                                        ENTER:    January 19, 2021




                                  -5-
